Citation Nr: 0511662	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  99-15 309	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back strain 
with degenerative joint disease and degenerative disc 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from November 1973 to September 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the appellant's claim of entitlement 
to an increased evaluation for his low back strain, as well 
as his claim of entitlement to service connection for a 
bilateral knee disorder.  

In September 2002, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  Thereafter, the case was remanded to 
the Waco RO for additional development in September 2003; the 
case has now been returned to the Board for appellate review.

When the case was before the Board in September 2003, it was 
noted that the veteran was not service connected for 
degenerative disc disease of the low back, which had been 
diagnosed.  The issue of entitlement to service connection 
for low back disability other than a strain was referred to 
the RO for action.  No specific adjudicatory action was taken 
by the RO, but the Board notes that the RO appears to have 
conceded in its October 2004 supplemental statement of the 
case that the veteran's service-connected low back disability 
included a strain, degenerative joint disease, and 
degenerative disc disease.  The Board finds that this amounts 
to a grant of service connection by the RO.  The decision 
below will address the low back issue accordingly.




FINDINGS OF FACT

1.  The appellant's lumbar spine disability is manifested by 
complaints of persistent severe pain, pain on movement and 
need for pain medication and muscle relaxants, and objective 
clinical evidence of slight to moderate limitation of motion, 
tenderness, spasms, neurologically intact extremities and a 
10-20 percent reduction in use during flare-ups.

2.  The level of disability produced by the appellant's low 
back disability is consistent with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position, but not severe lumbosacral strain.

3.  The appellant's low back disability does not equate to 
favorable ankylosis of the entire thoracolumbar spine or 
severe limitation of motion of the lumbar spine; it does not 
equate to forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.

4.  The appellant has not demonstrated incapacitating 
episodes that have a total duration of at least four weeks 
during the past twelve months; his disability does not equate 
to severe intervertebral disc syndrome, recurring attacks 
with only intermittent relief.

5.  The appellant was treated on one occasion in service for 
left knee pain and infra-patellar bursitis was diagnosed; the 
left knee bursitis was acute and transitory.

6.  No right or left knee disorder is attributable to the 
appellant's active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2002).

2.  The appellant does not have any right knee disorder or 
any left knee disorder that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Increased rating claim

The appellant testified at his September 2002 Board hearing 
that he experienced chronic constant low back pain that 
occurred daily, was worse in the mornings and was improved 
with medication.  He said that he was unable to bend or to 
lift 25 pounds.  The appellant also stated that he could 
usually stand for two to three hours on a good day.  He 
testified that he was unable to walk a long distance without 
the pain radiating, that he experienced weakness in the left 
leg that caused him to lose balance and stumble and that he 
experienced pain on motion, with his motion limited by that 
pain.  The appellant said that he would see his doctor twice 
a month for treatment of his back and that he experienced 
muscle spasms that could be daily; he said that he took 
Flexeril for the spasms as well as pain medication.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

By a January 1981 rating decision, the appellant was service 
connected for a low back strain.  The strain was assigned an 
initial noncompensable evaluation under Diagnostic Code 5295, 
effective from September 1980.  In a rating decision issued 
in May 1996, the evaluation for the low back disability was 
increased to 20 percent, effective in January 1992.  The 20 
percent evaluation was assigned under Diagnostic Code 5295 
based on tenderness, pain on use and decreased range of 
motion of the lumbar spine.  As noted above, when the RO 
issued a supplemental statement of the case in October 2004, 
it incorporated degenerative joint disease and degenerative 
disc disease into the characterization of what was service 
connected.

A.  Medical evidence

Review of the medical evidence of record reveals that the 
appellant was seen in a VA outpatient clinic for treatment of 
his low back pain on one occasion between December 1996 and 
August 1997.  He had been prescribed a muscle relaxant.

In February 1998, the appellant underwent a VA medical 
examination; he complained of pain with bending or lifting 
heavy objects.  The appellant also reported pain and weakness 
in both legs with standing or walking more than two hours.  
On physical examination, the appellant exhibited a normal 
gait.  He was able to walk on his heels and toes and to squat 
without difficulty.  He was able to hop on either foot 
without back pain.  The appellant demonstrated 90 degrees of 
forward flexion, 30 degrees of extension and 30 degrees of 
right and left rotation.  Straight leg raising was negative.  
Sensory, motor and deep tendon reflexes were intact.  
Radiographic examination of the lumbar spine (December 1995 
CT scan) revealed minimal disc bulging with degenerative disc 
disease at L5-S1.  The examiner rendered a diagnosis of 
degenerative disc disease, lumbosacral spine and stated that 
the appellant's physical examination and work capabilities 
would be considered normal for most people his age.

The appellant underwent another VA medical examination in 
December 1999.  He reported use of a back brace, Motrin, 
Flexeril, topical balms and physical therapy exercises.  He 
said that he had pain, stiffness, swelling, weakness, fatigue 
and lack of endurance and that, at times, he would experience 
moderate pain lasting for two hours associated with bending 
or lifting more than twenty pounds.  The appellant said this 
would happen twice a day with loss of 75 percent of his back 
function.  On physical examination, there was no evidence of 
muscle atrophy, muscle rigidity, muscle spasm or muscle 
wasting.  There was tenderness in the area of the posterior 
superior iliac spine on the left side that was pinpoint and 
moderate in intensity.  The appellant demonstrated 80 degrees 
of forward flexion, 10 degrees of extension, 15 degrees of 
right and left lateral flexion and 20 degrees of right and 
left rotation.  Straight leg raising was positive at 60 
degrees on the left and negative on the right.  Sensory 
testing was normal.  X-rays of the lumbar spine were normal.  
The examiner rendered a diagnosis of degenerative disc 
disease of the lumbar spine, not yet seen on x-ray and stated 
that it was as likely as not that the appellant's current 
degenerative disc disease was related to the initial injury 
to the lumbar spine the appellant experienced in service.

Review of the VA outpatient clinic records, dated between 
August 1997 and October 2001, indicates that the appellant 
was seen for a variety of complaints, including chest wall 
pain, hypertension, periodontal disease, allergies, multiple 
joint pain, gastrointestinal problems, depression, wrist pain 
and pes planus.  In July 1999, he complained that his back 
hurt and was stiff after sitting for a few minutes.  He said 
that he was not sleeping well because of pain.  In September 
2000, the appellant complained of lower back pain with no 
changes in his bowel and bladder function.  He said that the 
pain radiated down the left thigh into his foot.  On physical 
examination, there was localized muscle tightness on the left 
flank.  Sensation and reflexes were intact.  In December 
2000, the appellant was referred to physical therapy for 
complaints of back pain.  He reported difficulty with 
prolonged sitting or standing and said that he experienced 
numbness in his left lower extremity on occasion.  He also 
reported some relief with analgesic rubs, muscle relaxers and 
heat/ice.  He denied pain that woke him at night.  He also 
denied any bowel or bladder dysfunction.  On physical 
examination, the appellant ambulated without use of an 
assistive device and he demonstrated no antalgic gait or 
other gait deviations.  Motor testing was 5/5 and sensory 
testing was intact.  Reflexes were intact and equal in the 
lower extremities.  There was slight tenderness to palpation 
at the L5-S1 joint and the sacral notch.  There was no 
evidence of spasm or bony deformity.  The appellant 
demonstrated a functional active range of motion of the 
lumbar spine.  Sciatica was considered possible.

Review of private treatment records, dated between December 
1997 and February 2002, from the Austin Regional Clinic 
reveals that the appellant was seen for a variety of 
complaints.  These included shoulder and neck pain, carpal 
tunnel pain, pneumonia, sinobronchitis, headaches, thumb 
tenosynovitis, rectal bleeding, hypertension, stomach pain, 
chest wall pain, depression and arthralgia.  He was noted to 
have a history of low back pain, although he never 
specifically sought treatment for any lumbar spine complaint.

The appellant underwent another VA medical examination in 
October 2001; the appellant complained of pain below the belt 
line on the left side of the lumbosacral spine that was non-
radiating.  He reported taking Flexeril and Motrin and said 
that he would experience severe pain once a month lasting 
several days.  The appellant said that increased physical 
activity would precipitate his pain and that bed rest would 
alleviate it.  The examiner noted that the appellant had 
limited range of motion during flare-ups with functional 
impairment with limited physical activity and with drowsiness 
due to medication.  The examiner also noted that the 
appellant was able to engage in his usual daily activities 
without severe back pain.  On physical examination, the 
examiner said that the appellant did not exhibit 
incoordination or any postural abnormalities.  Musculature of 
the back was good and there were no neurological 
abnormalities.  The appellant demonstrated 70 degrees of 
forward flexion; 20 degrees of backward extension; 30 degrees 
of right lateral flexion with 20 degrees to the left; and 35 
degrees of right rotation with 30 on the left.  The spine was 
painful at the extremes of the appellant's range of motion.  
The appellant had weakened movements against strong 
resistance and he complained of excess fatigability with use.  
There was tenderness in the L4-S1 area on the left.  
Radiographic examination revealed slight narrowing at the L5-
S1 disc space.  The examiner rendered a diagnosis of 
lumbosacral strain.

Review of the appellant's VA treatment records dated between 
October 2003 and October 2004 reveals that the appellant had 
a history of chronic low back pain.  In October 2004, the 
appellant complained of back pain.  On physical examination, 
there was tenderness to palpation over the low back 
paralumbar area bilaterally.  

The appellant underwent another VA medical examination in 
April 2004; the examiner reviewed the claims file.  The 
appellant reported that the pain was primarily in the lower 
back with radiation into the left buttock area.  He said that 
his pain was usually 6/10 and sometimes as bad as 10/10.  The 
appellant stated that he had flares at least twice a day and 
that lifting and bending exacerbated his pain, although he 
was generally able to walk even with a flare.  He was not 
wearing a lumbar corset.  On physical examination, the 
examiner said that the appellant's gait was satisfactory with 
or without a cane.  There was diffuse midline tenderness 
throughout the lower back, but worse at the L5/S1 area.  He 
demonstrated 90 degrees of forward flexion, 5 degrees of 
extension and 20 degrees of right lateral bending, 10 degrees 
left lateral bending, 40 degrees of right rotation and 30 
degrees of left rotation.  Straight leg raising was positive 
on the left at 40 degrees and positive at 50 degrees on the 
right.  Sensation and motor were grossly intact.  
Radiographic examination revealed minimal L5-S1 narrowing.  
The examiner stated that it was anticipated that, during one 
of the appellant's flares, he might be 10-20 percent worse.

The appellant also underwent a VA spinal cord examination in 
April 2004.  The examiner reviewed the claims file.  The 
appellant described constant back pain that was made worse by 
lifting, pushing, bending over and prolonged walking.  He 
said that exacerbation of the pain caused radiation to the 
back of both legs.  On physical examination, the sensory 
examination was normal.  The appellant walked stooping over a 
bit and with the help of a cane.  He demonstrated limitation 
of his truncal movements.  The examiner rendered a diagnosis 
of chronic low back pain now radiating toward both legs.

The appellant subsequently underwent a VA spine examination 
in August 2004; the examiner reviewed the claims file.  The 
appellant complained of pain across the lower back radiating 
down to his legs.  He reported mild weakness in both legs.  
He denied fecal or urinary incontinence.  He complained of 
stiffness in his back with prolonged sitting.  At rest his 
pain was 6/10 and it was 10/10 with his job.  The appellant 
said he used a back brace and a cane for his knee and 
demonstrated an unstable gait with help of a cane.  On 
physical examination, the appellant demonstrated 90 degrees 
of forward flexion, 15 degrees of extension, 15 degrees of 
right and left lateral bending and 30 degrees of right and 
left rotation; this was accomplished with pain.  There was 
tenderness in the L5-S1 paravertebral area.  There were no 
muscle spasms.  Strength was 5/5 in the lower extremities.  
There were no postural abnormalities, fixed deformities, or 
abnormalities of the musculature of the back.  Sensory 
testing was normal.  There was no atrophy.  The doctor noted 
that a recent MRI had revealed L4-5 disc bulging with mild 
central canal stenosis and some encroachment of the foramina, 
as well as a five-millimeter broad-based disc protrusion at 
L5-S1 with moderate to severe foraminal encroachment.  The 
examiner rendered a diagnosis of lumbar spondylosis with 
compression of the root foramina L4-S1.

The appellant also underwent a VA neurology examination in 
October 2004; the appellant complained of constant pain in 
his lower back and legs.  He reported that movements 
associated with his job as a floor technician bothered his 
back.  On physical examination, his gait was stable.  He 
could walk on his tiptoes and his heels without difficulty.  
The lower extremities had good muscle function.  Sensory 
testing was normal.  No pathologic reflexes were elicited.  
There was some mild straightening of the lumbar lordosis.  
The appellant had good range of motion in lateral bending and 
extension.  On flexion, he could bend just below his knees, 
but in the same position straight leg raising was negative to 
90 degrees bilaterally.  An MRI scan revealed degeneration at 
the L4 and L5 disks with slight protrusion subligamentously 
without serious encroachment on the thecal sac.  There was 
slight narrowing of the neural foramen at the exit.  There 
was good preservation of the spinal canal and no significant 
spinal stenosis.  The examiner rendered clinical impressions 
of lumbar spondylosis; degenerative disc disease with small 
disc herniations; chronic back pain; and essentially normal 
neurological examination.  The examiner noted that the 
appellant was still active and recommended that he continue 
his activities.

B.  Analysis

The Board notes that the applicable regulations in effect at 
the time of the appellant's initial rating contained a number 
of Diagnostic Codes relating to the lumbar spine.  Moderate 
limitation of motion of the lumbar spine was rated 20 percent 
under Diagnostic Code 5292.  A 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks under Diagnostic Code 5293.  Under 
Diagnostic Code 5295, a 20 percent evaluation was warranted 
for a lumbosacral strain when there was muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Id.  38 C.F.R. § 4.71a 
(1997).

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for severe intervertebral 
disc syndrome, recurring attacks with intermittent relief 
under Diagnostic Code 5293.  A 40 percent evaluation was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (1997).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (1997).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent rating, and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating.  Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent rating.  Id.  (Incapacitating 
episodes are those of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  "Chronic" orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.)  

Subsequently, the enumerated criteria for back disabilities 
set forth in VA's Schedule were changed, effective September 
26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The 
appellant was notified of these new criteria in the October 
2004 Supplemental Statement of the Case).  This change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  It addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

A factor to consider is the degree of pain a veteran has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The appellant has described to physicians his 
subjective complaints of severe chronic pain and pain on use, 
and objective medical evidence did show some findings of 
spasms in the area of the lumbar paraspinal muscles, as well 
as decreased range of motion.  While the objective medical 
evidence does not show any findings of weakness or atrophy, 
the appellant has complained of weakness, stiffness and 
fatigability.  In addition, the appellant has consistently 
complained of low back pain that is worse on use and he has 
been prescribed pain medications and muscle relaxants.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's lumbar symptomatology 
does not approximate the schedular criteria for an evaluation 
in excess of 20 percent under Diagnostic Code 5292, 5293 or 
5295 (2002).  The pain and functional limitations caused by 
the lumbar spine disorder are contemplated in the evaluation 
for limitation of motion of the lumbar spine that is 
represented by that rating.  

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate severe intervertebral disc syndrome 
with recurring attacks with intermittent relief or favorable 
ankylosis of the lumbar spine or muscle spasms or severe 
limitation of motion of the lumbar spine due to the service-
connected pathology.  However, while there is an indication 
of degenerative disc disease at L5-S1, there is no medical 
evidence showing that the appellant suffers from any 
intervertebral disc syndrome that is more than moderate in 
degree (20 percent rating).  The evidence described above 
shows that he has experienced some recurring attacks, but his 
disc symptoms are not so severe that he experiences only 
intermittent relief.  Rather, he clearly experiences more 
periods of relief from an attack of disc syndrome that not.  
In addition, no ankylosis of the lumbar spine has been 
clinically demonstrated.  Therefore Diagnostic Codes 5293 and 
5289 are not helpful to the veteran.  Furthermore, a positive 
Goldthwaite's sign or other symptoms that would warrant a 
higher rating under Diagnostic Code 5295 are not shown in the 
clinical evidence of record.

The Board has also considered the degree of limitation of 
motion that the appellant has, which in this case is 
moderate, with findings that are oftentimes slight, rarely 
severe and sometimes moderate.  Even considering a 10 to 20 
percent decrease in motion during periods of flare-up, an 
evaluation in excess of 20 percent for the appellant's lumbar 
spine disability is not warranted.  38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no competent medical 
evidence of record that the appellant has suffered any 
incapacitating episodes as defined by the rating criteria.  
Additionally, although he has reported some radiating pain 
that might be treated as a neurologic symptom ratable under 
neurologic diagnostic criteria, it has not been present 
constantly, or nearly so, as required by 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; nor has he demonstrated favorable ankylosis of the 
entire thoracolumbar spine.  Therefore, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5237.  38 C.F.R. § 4.71a (2004).

The appellant has indicated that he should be rated as more 
than 20 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination reports indicate slight to 
moderate limitation of motion with pain on motion and muscle 
spasms.  These clinical assessments are considered persuasive 
as to the appellant's degree of impairment due to his lumbar 
spine disability because they consider the overall industrial 
impairment due to his low back.

The findings needed for the next higher evaluation in excess 
of 20 percent are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular rating

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 20 percent evaluation for the low back 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for disabilities of the lumbar spine, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his low back disability and he has not 
sought other than sporadic treatment for this condition.  The 
appellant has not offered any objective evidence of any 
symptoms associated with the low back that would render 
impractical the application of the regular schedular 
standards.  

Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

II.  Service connection claim

The appellant contends that he has bilateral knee disability 
that originated during service.  The appellant has also 
suggested that his service medical records are incomplete.  
The Board has reviewed the appellant's service medical 
records and finds no indication that the records are 
incomplete, particularly as they include his entrance and 
discharge examinations, as well as entries spanning his 
entire period of service.

A.  Medical evidence

Review of the appellant's service medical records discloses 
that he had reported a history of transient leg cramps at his 
service entrance examination.  The service medical records 
show that he presented, in December 1973, with complaints of 
a painful left knee; he denied any history of trauma to the 
knee and was diagnosed with infra-patellar bursitis. At his 
separation examination, the appellant reported pain affecting 
both of his knees.

The appellant submitted a VA Form 21-526 in October 1980, and 
he made no mention of any right or left knee condition.  VA 
outpatient treatment records dated in 1980 contain no 
reference to any knee complaints or clinical findings.  The 
appellant underwent a VA medical examination in November 
1980; the examiner noted the presence of 10 degrees genu 
valgus affecting both knees, with no other significant knee 
abnormalities.  The examiner stated that the genu valgus was 
congenital in nature.  

Review of VA medical records dated between October 1986 and 
October 2004 shows that the appellant was noted in October 
1990 to have bilateral genu valgus.  On VA examination in 
November 1995, he was noted to have considerable genu valgum 
bilaterally; no pertinent diagnosis was rendered.  The 
appellant underwent a VA medical examination in February 
1998; he reported that he had missed thirty days of work on 
an assembly line over the previous six months due to knee and 
leg pain.  Physical examination disclosed the presence of a 
normal gait.  The appellant was able to hop on either foot 
without knee pain.  He exhibited slight right knee crepitus 
with full flexion; his knees were otherwise clinically 
normal.  Radiographic examination of the appellant's knees 
was normal and the examiner specifically concluded that 
degenerative joint disease was not present in either knee.  
Additional x-rays of the appellant's knees taken in 
conjunction with his October 1999 VA hospitalization were 
also negative for any bone or joint abnormality.

The appellant underwent a VA psychiatric examination in 
September 2000.  While he reported back, foot, neck, and 
shoulder pain, as well as hypertension, the appellant made no 
mention of any problem with either knee.  He presented in 
October 2001 with complaints of his knees hurting so much he 
would lose his balance.  On physical examination, his knees 
were tender with motion, but without swelling.  In January 
2004, the appellant's right knee was tender laterally without 
effusion or warmth.

The appellant underwent a VA medical examination in April 
2004; the examiner reviewed the claims file.  The appellant 
denied any specific trauma to his knees either in service or 
after service.  He said that both knees had hurt particularly 
in the previous year and that they were getting worse.  He 
said that they would snap and click a lot.  On physical 
examination, range of motion was from zero to 95 in each knee 
with crepitance, worse on the right.  There were bilateral 
mild joint effusions and significant joint line tenderness.  
The knees were stable to varus and valgus stress.  Gait was 
satisfactory.  Radiographic examination revealed degenerative 
changes in each knee; the examiner said that these changes 
were not manifested within one year of the appellant's 
discharge from service and that they may be related to his 
age and weight.  The examiner further stated that the 
degenerative changes were not related to the in-service 
diagnosis of infra-patellar bursitis and that the 
degenerative changes were not secondary to the appellant's 
report of leg cramps prior to service.

B.  Analysis

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that he suffered from a chronic knee 
disorder while in service and that he now suffers from the 
same condition.  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence of record indicates that the veteran received 
in-service treatment for left infra-patellar bursitis in 
December 1973, and that this condition resolved without 
sequelae.  There is no medical evidence of record to 
establish that he suffered any right or left knee disorder 
that was other than acute and transitory.  There is no 
evidence of record that the appellant was treated for any 
right or left knee arthritis within 12 months of his 
separation from service; there is no evidence of record to 
suggest that a chronic knee condition existed until 2004, 
when there was radiographic evidence of bilateral 
degenerative changes.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the appellant complained of pain in his knees during 
his service separation examination, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board also notes that genu valgus is generally a 
congenital or developmental defect.  Service connection may 
not be granted for congenital or developmental defects.  
38 C.F.R. § 3.303(c).  However, such a defect can be subject 
to superimposed injury or disease.  If, during an 
individual's military service, superimposed injury or disease 
does occur, service connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90; 56 Fed. Reg. 45711 
(1990).  However, the recent medical evidence of record 
contains no findings of, or diagnosis of, genu valgus or genu 
varum.  In the absence of proof of a current disease or 
injury, a grant of service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, in the absence a showing of a nexus between the 
current disease and the appellant's service, there can be no 
basis for granting the claim.  38 U.S.C.A. §§ 1110, 1131.  
The only competent medical opinion of record on this point 
holds that the appellant's current bilateral knee 
degenerative changes are not related to his left knee 
bursitis observed in 1973.  As there is no competent evidence 
of record of any medical opinion etiologically linking any 
current knee disorder to service, the Board concludes that 
the preponderance of the evidence is against the appellant's 
knee service connection claim.  In addition, because no 
arthritis was clinically demonstrated within one year of the 
appellant's release from active duty, any degenerative 
changes of the knees may not be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

As there is no competent evidence of record of any current 
knee pathology attributable to the appellant's active 
military service, the Board concludes that the preponderance 
of the evidence is against the appellant's claim for service 
connection.  Since the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The Board notes that the written statements of the appellant 
that he suffers from a bilateral knee disorder that is 
causally connected to his active service are not probative as 
there is no evidence in the record that the appellant has any 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

III.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claims by means of 
letters sent to the appellant by the RO in October 2001, and 
March 2002, as well as the discussion in the Statements of 
the Case (SOC) and the Supplemental Statements of the Case 
(SSOCs).  These documents informed the appellant of what the 
evidence had to show to establish entitlement, what evidence 
was still needed from him and what VA's duty to assist was in 
obtaining evidence for his claims.  The appellant was 
notified of the information necessary to substantiate his 
claims.  He was also told that he needed to ensure that all 
pertinent evidence was submitted.  The RO also sent the 
appellant a Supplemental Statement of the Case (SSOC) in 
October 2004, in which he was informed of the changes in the 
Diagnostic Codes relating to the lumbar spine.  In addition, 
he was provided with the text of 38 C.F.R. § 3.102 and 
38 C.F.R. § 3.159, in the September 2004 Statement of the 
Case and Supplemental Statement of the Case.  Therefore, VA 
has no outstanding duty to inform.  

The Board notes that the appellant was provided with a VCAA 
notice letter concerning his service connection claim in 
March 2002, prior to the issuance of the June 2002 rating 
decision.  Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
increased rating claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA inpatient and 
outpatient medical records were obtained and associated with 
the claims file.  Private medical records were obtained and 
associated with the claims file.  The appellant was afforded 
several VA medical examinations, as well as a Board hearing.  
The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).


ORDER

An evaluation in excess of 20 percent for the appellant's low 
back disability is denied.

Service connection for a right knee disorder or left knee 
disorder is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


